                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 WENDELL COLEMAN,                                    Case No. 19-cv-05166-VC
                Plaintiff,
                                                     ORDER ADOPTING IN PART REPORT
         v.                                          AND RECOMMENDATION
 CINDY BAUMGARTNER, et al.,                          Re: Dkt. No. 10
                Defendants.


       The magistrate judge’s report and recommendation is adopted in part. Previously, the

magistrate judge dismissed the plaintiff’s complaint for lack of subject-matter jurisdiction, and

gave him 14 days to file an amended complaint. The plaintiff did not file an amended complaint,

so the magistrate judge issued a report and recommendation that the case be dismissed with

prejudice. Under these circumstances, it is appropriate to rule that the plaintiff has lost his

opportunity to file an amended complaint in federal court. But because the prior dismissal was

for lack of jurisdiction, it would not be appropriate to dismiss the case on the merits (that is, with

prejudice). Accordingly, the case is dismissed, and dismissal is without leave to file an amended

complaint in federal court that includes federal claims. However, this dismissal is without

prejudice to filing state-law claims in state court arising from the same alleged facts.

       IT IS SO ORDERED.

Dated: December 5, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
